Citation Nr: 9917133	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  97-17 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right ankle injury.

2.  Entitlement to service connection for swollen feet.

3.  Entitlement to service connection for a left ankle 
condition.

4.  Entitlement to service connection for 
hypercholesterolemia.

5.  Entitlement to a disability rating in excess of 10 
percent for duodenal ulcer with gastritis and 
gastroesophageal reflux disorder (GERD).

6.  Entitlement to a disability rating in excess of 10 
percent for hypertension.


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse

ATTORNEY FOR THE BOARD

B. P. Tierney, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1969 to August 
1978 and from December 1979 to July 1996.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
dated in March 1997.  That decision granted entitlement to 
service connection for hypertension.  The decision also 
denied the veteran's claims of entitlement to service 
connection for hay fever, sinusitis, a left shoulder 
condition, a right ankle condition, swollen feet, a left 
ankle condition, elevated cholesterol, and a positive TB tine 
test, and confirmed a noncompensable evaluation for duodenal 
ulcer.  

In a rating decision dated in November 1998, the RO granted 
entitlement to service connection for bursitis of the left 
shoulder, allergic rhinitis, and sinusitis and assigned 
respectively 10 percent and noncompensable disability 
ratings.  The veteran has not noted disagreement with the 
assignment of those ratings or with the effective date of 
service connection.  Therefore, the issues of the propriety 
of the ratings or of the effective dates of service 
connection for bursitis of the left shoulder, allergic 
rhinitis, and sinusitis are not currently before the Board.  
Grantham v. Brown, 114 F .3d 1156 (1997).

The November 1998 rating decision also increased the 
evaluation for duodenal ulcer with gastritis and GERD to 10 
percent.  This represents less than a full grant of the 
benefit sought, and the claim for increase remains pending.  
AB v. Brown, 6 Vet. App. 35 (1993).

The issues remaining for appellate consideration are as noted 
on the first page of this decision.

A hearing was held in February 1999 in Waco, Texas before the 
undersigned member of the Board.

The Board notes that the VA examiner in September 1997 
diagnosed very mild left ventricular hypertrophy secondary to 
the veteran's hypertension.  The issue of entitlement to 
secondary service connection for this disorder has not been 
adjudicated by the RO and the Board does not have 
jurisdiction to consider it.  The issue is therefore referred 
to the RO for appropriate development.

The issue of entitlement to an increased rating for 
hypertension is addressed in the Remand portion of this 
decision.



FINDINGS OF FACT

1.  There is competent evidence of current right and left 
ankle disability that had its onset in service.

2.  There is no competent medical evidence of a current 
disability manifested by swollen feet.

3.  There is no competent evidence of current disability from 
hypercholesterolemia.

4.  The evidence shows that the ulcer disorder with gastritis 
and GERD is manifested by frequent indigestion consisting of 
belching, burping, bloating, acid coming up into his throat, 
and nausea.



CONCLUSIONS OF LAW

1.  The claims for service connection for residuals of a 
right ankle injury, and a left ankle condition are well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claims of entitlement to service connection for 
swollen feet and hypercholesterolemia are not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

3.  The criteria for a rating in excess of 10 percent for 
duodenal ulcer with gastritis and gastroesophageal reflux 
disorder (GERD) have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.20, 4.113, 4.114 Diagnostic 
Codes 7305, 7319, 7346 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Under 38 U.S.C. § 5107(a) (West 1991), the veteran has the 
burden of submitting evidence sufficient to justify a belief 
that his claim of entitlement to service connection is well 
grounded.  See Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  
A well-grounded claim is a plausible claim, meaning it 
appears to be meritorious.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1991).  An allegation of a disorder that is service 
connected is not sufficient; the veteran must submit evidence 
in support of the claim that would "justify a belief by a 
fair and impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden depends upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
According to the applicable laws and regulations, service 
connection requires evidence that the disease or disorder was 
incurred in or aggravated by service or that the disorders 
are otherwise attributable to service.  See 38 U.S.C.A. 
§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) (1998).  
Service connection may also be granted for disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  Cosman v. Principi, 3 Vet. App. 303, 305 (1992); 38 
C.F.R. § 3.303(d) (1998);

The United States Court of Appeals for the Federal Circuit 
has held that: 

A well grounded claim is a plausible 
claim, one that appears to be meritorious 
on its own or capable of substantiation.  
Such a claim need not be conclusive but 
only possible to satisfy the initial 
burden § 5107(a).  For a claim to be well 
grounded, there must be (1) a medical 
diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay 
evidence of in-service occurrence or 
aggravation of a disease or injury; and 
(3) medical evidence of a nexus between 
an in-service disease or injury and the 
current disability.  Where the 
determinative issue involves medical 
causation, competent medical evidence to 
the effect that the claim is plausible is 
required. 

Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In order for the claim for service connection to be well 
grounded, there must be competent evidence that the veteran 
currently has the claimed disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); see also Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, if the determinant issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit, 5 Vet. App. at 93.  A lay person is, however, 
competent to provide evidence on the occurrence of observable 
symptoms during and following service.  See Savage v. Gober,  
at 495. 

Entitlement to Service Connection for 
Residuals of a Right Ankle Injury, 
A Left Ankle Condition, and Swollen Feet

Medical History 

Review of the veteran's service medical record reveals no 
pertinent abnormalities of the lower extremities noted on his 
entrance examination in March 1969.

In August 1970 the veteran was admitted for evaluation of 
bilateral edema of the feet with itching.  Possible diagnoses 
were glomerulonephritis or allergic reaction.  Three days 
later his feet were noted to be normal size and there was no 
abnormal lab work.  No diagnosis was recorded.

An October 1971 X-ray examination of the left foot was 
negative for fracture.

In March 1973 a 500 pound machine fell on the veteran's right 
leg.  He complained of pain over the entire right leg from 
about 10 cm above the knee to the ankle.  He had a tender 
right knee without deformity or swelling.  His right ankle 
was tender and had a significant amount of swelling.  The 
impression was bruises and sprains.  Three days later, the 
veteran was noted to have a bruise over the right thigh and a 
severely swollen right ankle.  The veteran's right femur, 
knee, foreleg, and ankle X-rayed.  There was no fracture or 
dislocation.  There was a benign carotid defect medial and 
posterior to the right femur.  An X-ray examination of the 
right ankle one day later was normal. 

Several days later, the veteran's knee was noted to be 
"OK."  His right ankle was still swollen, but he could put 
some weight on it.  The impression was that the sprain was 
resolving.  He was directed to use a cane, and ace wrap, and 
was discharged to light duty for one week.  He was to do no 
prolonged walking or standing for two weeks.

A January 1974 X-ray examination of the right ankle showed no 
significant osseous, articular or soft tissue abnormality.  
Treatment records of even date note that the veteran was nine 
months post right ankle injury.  He had a full range of 
motion and no swelling.  The impression was ligamentous 
strain of the right ankle.

The veteran's June 1978 separation examination was negative 
for notation of any pertinent abnormality.

Review of the service medical records associated with the 
veteran's second period of active service reveals that in 
January 1983 he complained of pain in the left foot for two 
days.  There was no swelling and a full range of motion.  The 
diagnosis was strained ligament in the left ankle.  X-ray 
examination of the left foot was normal.  The veteran was 
seen for complaints of callous formation on his fifth toes 
bilaterally in May 1984.

During periodic examinations in April 1979 and March 1983, no 
pertinent abnormalities were noted. 

At the veteran's separation examination in March 1996 no 
pertinent abnormalities were noted.  He reported that he had 
experienced swollen or painful joints, ankle problems, and 
swollen feet in 1973.  These symptoms were treated with 
elevation and bed rest with good results.  He also reported a 
bruised leg in 1973, secondary to a T-37 jet engine falling 
on it.  

The veteran was examined by VA in September 1997.  He 
reported that he had had an ankle injury in 1973, and that 
the ankle now hurt all the time but did not swell.  He 
reported that he was studied but there were no fractures.  He 
reported residual pain.  He reported pain in the knees and in 
the muscles of his legs, particularly the right leg, all of 
the time.  He became stiff and sore after sitting for 
prolonged periods, such as during a movie.  After such 
sitting, he would experience trouble walking for a few 
minutes.  On physical examination his lower extremities were 
normal.

A neurologic examination, including evaluation of the deep 
tendon reflexes, was normal.  Peripheral pulses were normal.  
The examiner could move all of the veteran's joints freely 
without crepitation or pain.  The examiner diagnosed an "old 
ankle injury with arthritic symptoms in the joint and muscles 
around the ankle.  No serious problem.  No permanent 
disability."  He also noted the veteran had "arthralgias 
and myalgias, generalized and the etiology is undetermined.  
I cannot make a diagnosis but I think that it is just 
arthralgias and myalgias."

At the Board hearing in February 1999 the veteran asserted 
that he was required to run by the Air Force for aerobic 
exercise.  He reported that he had done a lot of running, but 
only because it was a requirement.  He believed that this had 
taken a toll on his feet, knee, and ankles.  He also reported 
that in 1973 a jet engine fell on his legs.  They were not 
broken, but they were bruised very badly.  He believed that 
that also led to his problems now.  He was having trouble 
standing for long periods of time.  He also could not do a 
lot of walking.  He believed there were things happening from 
his back down that could be traced to the running and jet 
engine accident. 

The veteran also reported that there was an occasion in 1972 
or 1973 when his feet had swollen up, and he was hospitalized 
for a week.  

The veteran believed that he was definitely having problems 
with circulation in his lower extremities.  He also believed 
that he was developing lower back pain.  He had not gotten 
any treatment for these pains, but had used medication 
prescribed for his bursitis and tried to stay off his feet.  
He also reported that if he sits still for a long period of 
time, such as at the theater, he would feel pain and that his 
joints locked up.


Analysis

With regard to the veteran's claim for service connection for 
disabilities of the ankles, the Board notes that there is 
competent evidence of ankle disability in service.  Such 
disability is reported in the service medical records.  There 
is also competent evidence of a current disability in the 
form of the findings of arthralgia and myalgia on the 
September 1997 VA examination.  Arthralgia is pain in a 
joint.  Mykles v. Brown, 7 Vet. App. 372, 273 (1995).  The 
veteran has testified to continuing joint pain since service.  
This continuity of symptomatology provides a nexus between 
the currently diagnosed joint pain and service.  Clyburn v. 
West, No. 97-1321 (U.S. Vet. App. April 2, 1999).  Further, 
the Board notes that the examiner reported an impression of 
old ankle injury (also documented in the service medical 
records) with current arthritic symptomatology attributed to 
that injury.  The Board finds that there is competent 
evidence in support of each prong of the Caluza test for a 
well-grounded claim, and that the claims for service 
connection for disabilities of the ankles are well grounded.  

Because the veteran's claims of service connection for 
residuals of a right ankle injury and a left ankle condition 
are well grounded, the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a) attaches to the veteran's claim.  The merits of the 
veteran's claim are addressed in the Remand section of this 
decision.

With regard to the claim for service connection for swelling 
of the feet, the Board notes that in order for the claim for 
service connection to be well grounded, there must be 
competent evidence that the veteran currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Review of the competent medical evidence does not 
reveal any findings of swollen feet currently.  At the 
hearing, the veteran indicated that he was not currently 
experiencing swelling, and he did not report such symptoms at 
the VA examination in September 1997.  Absent competent 
evidence of a current disability, his claim for service 
connection for swelling of the feet must be denied as not 
well grounded.


Entitlement to Service Connection for 
Hypercholesterolemia


Medical History 

Review of the veteran's service medical records reveal 
repeated laboratory readings showing elevated cholesterol and 
diagnoses of hypercholesterolemia.  The veteran was given a 
cardiovascular evaluation in August 1995.  
Hypercholesterolemia was diagnosed.  The physician noted that 
despite the presence of significant risk factors, i.e. 
positive family history, marked hypercholesterolemia, and 
hypertension, there was no evidence of clinical coronary 
artery disease.  The control of the veteran's blood pressure 
and eventual control of the elevated cholesterol should 
minimize the risk of the development of coronary 
atherosclerosis in the future.  On the veteran's separation 
examination the veteran was noted to have 
hypercholesterolemia. 

The veteran was examined by VA in September 1997.  The 
examiner noted no abnormality of the cardiovascular system 
attributable to hypercholesterolemia.  He noted specifically 
that the veteran did indeed have elevated cholesterol, but 
that cholesterol was not a disease, it was a risk factor in 
hear disease and/or coronary disease - which the veteran did 
not have so far. 

Analysis

An essential element of a well-grounded claim is competent 
evidence of "current disability" (medical diagnosis).  
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet App 223 (1992); Rabideau v. Derwinski, 2 Vet 
App 141 (1992).  The Board further notes that "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection.  Gilpin v. West, Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 
(1997).  The Court has held that the term "disability" as 
used in § 1110 refers to impairment of earning capacity.  
Allen v. Brown, 7 Vet. App. 439, 447 (1995); see also Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991) (the term 
"disability" means impairment of earnings capacity 
resulting from diseases or injuries as a result of or 
incident to service); 38 C.F.R. § 4.1 (providing that the 
degree of disability is based on impairment of earnings 
capacity).

The veteran has presented testimony that he currently has 
elevated cholesterol and that in combination with his 
hypertension put him at greater risk for the development of a 
stroke or heart attack.  He reported that he watched his diet 
to reduce his level of cholesterol and took medication to 
control the level.  The Court has said that claimants 
unversed in medicine are not competent to make medical 
determinations involving medical diagnosis or causation.  In 
other words, since the veteran has had no medical training, 
his assertion that he currently has disability related to 
elevated cholesterol is not competent evidence.  See Espiritu 
v. Derwinski, supra.

Although the evidence shows that he has high cholesterol, or 
hypercholesterolemia, the evidence does not show that the 
clinical findings have resulted in a medical diagnosis of a 
current disability.  Epps, 126 F.3d at 1468.  The United 
States Court of Veterans Appeals has held that a disability 
exists where a condition results in an impairment of earning 
capacity.  Allen, 7 Vet. App. at 447.  There is no evidence 
in the record to show that the veteran's elevated cholesterol 
results in an impairment of earning capacity.  It merely 
creates a greater risk for the potential development of 
disability in the future.  As such it is not a current 
disability within the meaning of applicable law and 
regulation.

Because there is no competent medical evidence showing a 
medical diagnosis of a current disability related to high 
cholesterol, the Board finds that the claim of entitlement to 
service connection for high cholesterol is not well grounded.


Entitlement to an Original Disability Rating in Excess of 
10 Percent for Duodenal Ulcer with Gastritis and GERD

Upon review of the record, the Board concludes that the 
veteran's claims for increased disability rating are well 
grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991); see 
also Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
The veteran was granted service connection for a duodenal 
ulcer in October 1978.  In order to present a well-grounded 
claim for an increased rating of a service connected 
disability, a veteran need only submit his or her competent 
testimony that symptoms, reasonably construed as related to 
the service-connected disability, have increased in severity 
since the last evaluation.  Proscelle, 2 Vet. App. at 631, 
632;  see also Jones v. Brown, 7 Vet. App. 134 (1994).  
Furthermore, it is believed that the veteran's claims for 
increased ratings have been adequately developed for 
appellate purposes by the RO and that a decision may be 
rendered without the case being remanded. 

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1997).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (1997).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

Although medical reports must be interpreted in light of the 
whole-recorded history, the primary concern in a claim for an 
increased evaluation for a service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

Review of the veteran's service medical records reveals that 
on his entrance examination to active duty in April 1979 he 
reported no problems with his ulcer since 1975.  

No complaints or findings relative to the veteran's ulcer 
were noted on the veteran's periodic examination in March 
1983.

In August 1995 he reported no recent abdominal pain, nausea, 
vomiting, diarrhea, melena, or hematochezia.

At the veteran's retirement examination in March 1996 he 
reported that he had experienced frequent indigestion since 
1992.  This had been treated with over the counter medication 
and a careful diet with fair results.  

At the September 1997 VA examination the veteran reported 
that he continued to have symptoms of indigestion, belching, 
burping, and bloating.  He used over the counter medication.  
He continued to have trouble, but he had not had an X-ray 
examination since 1979.  He reported sometimes having acid 
come up into his throat.  The examiner's impression was that 
the veteran had chronic gastrointestinal symptoms that were 
due to chronic gastritis and GERD.  He had a history of an 
old ulcer but the examiner did not think this was active.  
The examiner found the veteran's diarrhea to be secondary to 
lactase intolerance, noted to be a hereditary condition.

The veteran testified in February 1999 that his diet was 
limited.  He experienced diarrhea on a weekly basis.  He 
reported that his stomach was frequently upset and that he 
had on occasion slept in a separate room from his spouse.  He 
reported that it sometimes occurred three times per week.  He 
did not take time off work for treatment.  When symptoms 
occurred, they consisted of diarrhea and nausea.  This had 
lasted recently for a period of three and one half days.

Applicable Rating Criteria

Because the predominant symptoms are of gastritis and GERD, 
the veteran's duodenal ulcer with gastritis and GERD was 
rated by the RO on the basis of the criteria contained in 
Diagnostic Codes (DC) 7305 and 7346. 

Under DC 7305 a duodenal Ulcer is rated at 60 percent when 
severe; and manifested by pain only partially relieved by 
standard ulcer therapy,  periodic vomiting, recurrent 
hematemesis or melena, with  manifestations of anemia and 
weight loss productive of  definite impairment of health.  It 
is rated at 40 percent when moderately severe; with symptoms 
that are less than severe, but with impairment of health 
manifested by anemia and weight loss; or recurrent 
incapacitating  episodes averaging 10 days or more in 
duration at least four or more  times a year.  It is rated at 
20 percent when moderate; recurring episodes of severe 
symptoms two or three times a  year averaging 10 days in 
duration; or with continuous moderate  manifestations.  It is 
rated 10 percent when mild; with recurring symptoms once or 
twice a year.

Under DC 7346, a hiatal hernia is rated as 60 percent 
disabling when there are symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia; 
or other symptom combinations productive of severe impairment 
of health.  A 30 percent rating is warranted when there is 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  A 10 percent evaluation is assigned with two or more 
of the symptoms for the 30 percent evaluation of less 
severity.

The other possible rating code that encompasses the 
symptomatology described by the veteran is DC 7319 for 
irritable colon syndrome (spastic colitis, mucous colitis, 
etc.).  That disorder  is assigned a 30 percent rating when 
severe; with diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  
A 10 percent rating is warranted when moderate; with frequent 
episodes of bowel disturbance with abdominal distress	.  When 
it is mild, with disturbances of bowel function with 
occasional episodes of abdominal distress, a noncompensable 
rating is assigned.

Analysis

The evidence shows that the ulcer disorder with gastritis and 
GERD is manifested by frequent indigestion.  By the veteran's 
report, these symptoms consist of belching, burping, 
bloating, acid coming up into his throat, and nausea.  He has 
diarrhea on a weekly basis, sometimes more frequently.  These 
symptoms have not forced the veteran to miss much, if any, 
work.

Review of the criteria for different gastrointestinal 
disorders does not reveal entitlement to a rating greater 
than 10 percent for the veteran's duodenal ulcer with 
gastritis and GERD.

The Board finds that the veteran's disability does not meet 
the criteria for an increased evaluation under DC 7305 for a 
duodenal ulcer .  While he has reported nausea, he has not 
reported vomiting, nor does the medical evidence show 
hematemesis, melena, anemia, or weight loss.  Treatment 
records also do not document such symptomatology.  In 
addition, the VA examiner did not find that the veteran's 
ulcer was currently active.

In order to meet the criteria for a 30 percent rating under 
DC 7346 for hiatal hernia, the medical evidence must show 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  The veteran meets only one of these criteria, i.e. 
recurrent epigastric distress.  He has not been found to have 
substernal, arm or shoulder pain related to this disability.  
The Board does note that the veteran is service-connected for 
bursitis of the left shoulder, and shoulder pain has been 
attributed to that disorder.  Review of the veteran's VA 
examination and his service medical records does not reveal 
treatment reflecting considerable impairment of health.

The veteran's post service treatment records do not document 
more or less constant abdominal distress, such as would be 
required for a 30 percent disability under DC 7319.  For his 
part, the veteran has not reported such symptoms.

The Board can find no evidence that the disability picture 
presented by the duodenal ulcer disorder with gastritis and 
GERD is marked by frequent hospitalizations, and as the 
veteran has not missed employment because of the disorder, 
there is no indication of marked interference with employment 
such as to warrant a higher (extraschedular) evaluation under 
38 C.F.R. § 3.321 (1998).


ORDER

The claims of service connection for residuals of a right 
ankle injury and a left ankle condition are well grounded.

The claims of service connection for swollen feet and 
hypercholesterolemia are denied.

The claim of entitlement to a rating greater than 10 percent 
for duodenal ulcer with gastritis and GERD is denied.


REMAND

As noted above, the claims of entitlement to service 
connection for residuals of a right ankle injury, a left 
ankle condition, and swollen feet are well grounded within 
the meaning of 38 U.S.C.A. § 5107.  Therefore, VA has a duty 
to assist the veteran in the development of facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a).  The duty to assist the 
veteran in obtaining and developing available facts and 
evidence to support his claim includes obtaining an adequate 
VA examination.  This duty is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet.App. 90 (1990).  
The fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet.App. 121, 124 (1991).

It is unclear from the report of the  September 1997 VA 
examination whether the examiner was finding that the veteran 
had a current ankle disability or was merely recording the 
veteran's complaints as impressions.  While the examiner 
reported an impression of arthritic symptoms in an 
unspecified ankle, it does not appear that X-ray examinations 
were undertaken.  Further clarification of the nature of the 
veteran's "arthralgias and myalgias" is therefore 
necessary.

The Board also notes that the veteran testified at his 
hearing that he had been undergoing treatment for 
hypertension at the VA Medical Center (VAMC) in Dallas 
through December 1998.  VA treatment and evaluation records 
are constructively included within the record. See Bell v. 
Derwinski, 2 Vet.App. 611, 613 (1992).  If records of VA 
treatment or evaluation are material to the issue on appeal 
and are not included within the claims folder, a remand is 
necessary to acquire such VA records.  Id.

Therefore, the veteran's claims are remanded for the 
following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for hypertension 
or his lower extremities since his 
separation from service.  After securing 
the necessary release, the RO should 
obtain these records.  The RO should 
insure that all VA treatment and 
hospitalization records have been 
attached to the claims folder.

2.  The veteran should be afforded an 
appropriate examination to determine 
whether he currently has a disease or 
disorder of the ankles.  If the examiner 
finds a current ankle disability, the 
examiner should express an opinion as to 
its etiology, and specifically express an 
opinion as to whether it is related to 
any injury during service.  The examiner 
should review the claims folder before 
completing the examination report.  


After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the veteran and 
representative, if any, should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  While this case is in remand status, the veteran is 
free to submit additional evidence and argument on the 
questions at issue.  See Quarles v. Derwinski, 3 Vet.App. 
129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 


